UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2053



RONNIE SANDERSON,

                                                         Plaintiff,

          versus


BODDIE-NOELL ENTERPRISES, INCORPORATED, d/b/a
Hardees of Emporia,

                                              Defendant - Appellee,

          and


ALVIN TEETER; SYLVIA GRAY,

                                                        Defendants,

          versus


JOEL D. BIEBER,

                                                Movant - Appellant,

          and


YOUNG BROADCASTING OF RICHMOND, INCORPORATED,

                                                 Party in Interest.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-04-888-3)
Submitted:   February 28, 2006           Decided:   March 17, 2006


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


L. Steven Emmert, SYKES, BOURDON, AHERN & LEVY, P.C., Virginia
Beach, Virginia, for Appellant. C. Kailani Memmer, Elizabeth K.
Dillon, GUYNN, MEMMER & DILLON, P.C., Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

              Joel D. Bieber appeals a district court order sanctioning

him for obstructing the opposing party’s access to evidence.                      We

agree   with    the     district   court     that   a    reasonably    foreseeable

consequence of Bieber’s conduct would be that the expert witness

hired by the defense would not be permitted by his employer to

testify.       We   also   agree   that    Bieber       is   responsible   for   the

reasonably foreseeable consequences of his actions.                   Accordingly,

we affirm for the reasons cited by the district court.                           See

Bieber v. Teeter, No. CA-04-888-3 (E.D. Va. filed Aug. 17, 2005;

entered Aug. 18, 2005). We dispense with oral argument because the

facts   and    legal     contentions   are     adequately      presented    in   the

materials      before    the   court   and     argument      would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                       - 3 -